Citation Nr: 0947361	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, with 
residuals of erectile dysfunction and incontinence, including 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that he developed prostate cancer and 
residuals including incontinence and impotence as a result of 
his active duty service.  He asserts that he was exposed to 
Agent Orange, fuel, and other chemicals during 1972 to 1973, 
at the time of the Vietnam War, while serving at the Korat 
Air Force Base, Thailand.  At his hearing, he asserted his 
daily duties as an administrative specialist required him to 
examine equipment near the perimeter fence of the airbase, 
apparently exposing him to herbicides or other chemicals.  He 
additionally alleges two plane trips that landed on an 
airbase in Vietnam, which respectively took him to and from 
Thailand.  However, he does not recall leaving the plane or 
the name of that airbase.  He also contends prior jet plane 
fuel exposure while working as a clerk in an aircraft hanger 
at the Homestead Air Force Base, Florida.

In this regard, his treatment records show that he was 
diagnosed with prostate cancer and underwent surgery for that 
condition in May 2003.  The December 2003 VA compensation 
examination further diagnosed the Veteran stress urinary 
incontinence and erectile dysfunction, and related both 
secondarily to his prostate cancer.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) 
(2009).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 
38 C.F.R. § 3.309(e) (2009), he or she is presumed to have 
been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer is among those 
diseases that are associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

There is no disputing the Veteran has the condition at issue, 
prostate cancer, which is included in the list of presumptive 
diseases.  But there is no evidence he ever set foot in the 
Republic of Vietnam or on the inland waterways during the 
Vietnam era to entitle him to consideration of this 
presumption.  

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  And as 
already alluded to, the Federal Circuit Court recently 
clarified that service in the Republic of Vietnam is 
interpreted as requiring service on the landmass of Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

A review of his service personnel records confirms the 
Veteran served in field maintenance duties at the Korat Air 
Force Base in Thailand, from August 1972 to August 1973.  His 
Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214) records that he received several 
medals, including the Vietnam Service Medal, the Republic of 
Vietnam Gallantry Cross with Palm Device, Republic of Vietnam 
Campaign Medal, and the Thailand National Defense Medal.  
Also, he is confirmed to have served in office clerical 
duties at the Homestead Air Force Base in Florida, from May 
1970 to August 1972.  

The Veteran's records indicate he served in Thailand from 
1972 to 1973, which was considered within the Vietnam Theatre 
of Operations during the Vietnam Era.  However, his records 
do not show that he ever set foot in Vietnam during that 
time.  The Board realizes he was awarded the Vietnam Service 
Medal and other campaign service medals, but these medals 
were awarded to all members of the Armed Forces of the United 
States serving in Vietnam and its contiguous waters or 
airspace, as well as for those who served in Thailand, Laos 
or Cambodia while serving in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.5 
(U.S. Department of Defense Manual 1348.33-M, September 
1996).  Therefore, the Veteran's receipt of the Vietnam 
Service Medal, while commendable in its own right, is not 
indicative of his actual service on the landmass of Vietnam 
or inland waterways.  See Haas, 525 F.3d at 1168.

Nonetheless, the RO does not appear to have fully complied in 
its duty to assist the Veteran with confirming his alleged 
exposure to herbicides while in Thailand, and possibly in 
Vietnam.  The Veteran indicated that he visited Vietnam on at 
least two occasions while he was stationed in Thailand.  In 
August 2003, the National Personnel Records Center (NPRC) 
indicated that it was unable to confirm in-country service 
for the Veteran, in the Republic of Vietnam or exposure to 
herbicides.  

The Board questions whether this search was extensive enough 
to meet the procedures provided in VBA's Adjudication 
Procedure Manual.  The Court has consistently held that the 
evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam, particularly 
in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), (p), and (q).  Specifically, the M21-
1MR provides that the several items of development should be 
performed, including considering the Memorandum on 
"Herbicide Use in Thailand during the Vietnam Era;" 
notifying the Veteran appropriately concerning Thailand 
herbicide exposure; and if necessary, requesting verification 
of herbicide exposure from the United States Joint Services 
Records Research Center (JSRRC) for verification of exposure 
to herbicides.  See id; see also VBA Fast Letter 09-20, 
"Developing for Evidence of Herbicide Exposure in Haas-
Related Claims from Veterans with Thailand Service during the 
Vietnam Era" (May 6, 2009).

The Board concludes that this matter must be remanded and 
that the agency of original jurisdiction must comply with the 
procedures set forth in the VA Adjudication Manual.  Then, in 
light of all the evidence of record, the RO must readjudicate 
whether the Veteran was exposed to herbicides while serving 
in Thailand, and thus, whether presumptive service connection 
is warranted for prostate cancer.

In the event that the RO determines the Veteran is not 
entitled to presumptive service connection for herbicide 
exposure, he must still be considered for direct service 
connection.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  
In this regard, the Veteran's October 1993 retirement 
examination observed the Veteran had an enlarged prostate, 
symmetrical and nodules.  Given the fact that he later 
developed prostate cancer by 2003, there is need for further 
medical comment of possible etiology to active duty.  

Unfortunately, the December 2003 VA compensation examination 
failed to provide an opinion regarding the etiology of the 
Veteran's prostate cancer.  As such, on remand, if 
presumptive service connection is unavailable to him, the 
Veteran should be afforded a VA compensation examination to 
determine the etiology of the Veteran's prostate cancer.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC shall comply with the 
evidentiary development noted in M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 
10(p), (n), and (q).

2.  The RO/AMC shall schedule the Veteran for 
an appropriate  VA examination to determine 
the nature and etiology of his current 
prostate cancer residuals.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claim file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  The examination report must state 
whether this review was accomplished.  

Based on a comprehensive review of the claims 
file, the examiner is asked to confirm whether 
the Veteran has current residuals of prostate 
cancer.  If he does, then the examiner must 
also provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current prostate 
cancer residuals are related to the Veteran's 
period of active service, to include the 
diagnosis of an enlarged prostate at 
separation from service and the possible 
exposure to herbicides (if confirmed by the 
RO).

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
DEMETRIOS ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

